Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims 
	Claims 17-18, 20-21, 24, and 26-50 are currently pending and subject to restriction and/or election requirement. 
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Species A: ketone body component (claims 17, 46 and 49).
The species are independent or distinct because each of the species of ketone body component have different chemical structure, chemical, physical and therapeutic properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 17-18, 20-21, 24, and 26-50 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;  the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with John Guynn on February 12, 2021 a provisional election was made without traverse to prosecute the invention of species of BHB salts, claims 
Priority
Acknowledgment is made that the instant application is CIP of U.S. Non-Provisional No. 16/272,328 filed on February 11, 2019 which claims benefit to U.S. Provisional Application No. 62/769,432 filed on November 19, 2018, U.S. Provisional Application No. 62/760,462 filed on November 13, 2018 and U.S. Provisional Application No.62/723,283 filed on August 27, 2018. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on August 27, 2019, September 26, 2019, December 3, 2019, May 28, 2020, July 23, 2020, August 27, 2020, October 23, 2020, November 11, 2020, December 16, 2020 and February 4, 2021 have received and considered.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21, 24 and 28 are under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “The method of claim 17, wherein the composition…” in line 1.
Claim 21 recites  “The method of claim 20, wherein the composition…” in line 1.
Claim 24 recites “The method of claim 17, wherein the composition…” in line 1.

Claims 20-21, 24 and 28 do not further limit the instantly claimed subject matter of claim 17. Claims 20-21, 24 and 28 describe a composition, however there is no recitation of a composition in claim 17. Thus, claims 20-21, 24 and 28 do not further limit the subject matter of claim 17.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17-18, 20-21, 24, 26-37, and 39-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US2012/0202891 A1) in view of D’Agostino et al. (WO2014153416A1) and Robson et al. (Expert Opin. Drug Saf. (2011), vol. 10, pp.675-685).
Stinchcomb et al. teaches the use of cannabinoid gel for the preparation of medicament for the treatment of arthritis, wherein the cannabinoid gel is applied to the skin of a mammal and comprises a cannabinoid in an amount of about 1% to about 45% (wt/wt) of the composition;
b. a lower alcohol having between 1 and 6 carbon atoms present in an amount of about 15% to about 85% (wt/wt) of the composition; c. a first penetration enhancer present in an amount of about 0.1% to about 15% (wt/wt) of the composition; and d. water present in an amount of about 5% to about 45% (wt/wt) of the composition; wherein, the cannabinoid is selected from the group consisting of: delta-9-tetrahydrocannabinol, cannabinol, cannabidiol, or analogous, wherein the first penetration enhancer  is selected from the group consisting of acetoacetic ester [claim 1]. The term “therapeutically effective amount” or “therapeutically and/or prophylactically effective amount” as used herein refers to an amount of compound or agent that is sufficient to elicit the required or desired therapeutic and/or prophylactic response, as the particular treatment context may require [0020]. It will be understood that a therapeutically and/or prophylactically effective amount of a drug for a subject is dependent inter alia on the body weight of the subject as well as other factors known to a person of ordinary skill in the art [0021]. The penetration enhancing agent(s) is/are present in an amount sufficient to provide the desired level of drug transport through the stratum corneum and epidermis [0039]. The amount of penetration enhancer is present in a total amount by weight of about 0.1% to about 95% [0039-0040].  Another aspect of the invention provides a method for increasing the concentration of cannabinoids or cannabinoid metabolites in a subject, comprising contacting the subject's skin with a cannabinoid selected from the group consisting of cannabinol, cannabidiol, nabilone, 9-THC, Δ8-THC-11-oic acid, CP 55,940, R(+)-WIN 55, 212-2 and Δ9-THC [0014]. The cannabinoid-containing composition may be applied to the skin of a mammal for a time and in an amount to deliver about 5-250 mg/day, about 5 mg-100 mg/day, about 10 mg-50 mg, about 25-40 mg/day or about 36 mg/day of the cannabinoid to the mammal [0103]. The amount of the pharmaceutical composition administered to deliver a therapeutically effective amount of the cannabinoid is about 0.1 g to about 10 g [0058]. The pH of the pharmaceutical composition is suitable for buccal, sublingual, injection, rectal, vaginal, ocular, nasal or oral administration to a mammal [0066]. A single dosage unit of any formulation comprises a therapeutically effective amount or a therapeutically and/or prophylactically effective amount of cannabidiol [0067]. A gel takes the form of a three dimensional network, a colloidal suspension of a liquid in a solid, a semi-solid, a cross-linked gel, a non cross-linked gel, a jelly-like state, and the like [0128]. The pharmaceutical compositions described herein can, if desired, include one or more pharmaceutically acceptable excipients [0030].
Stinchcomb et al. does not explicitly teach ketone body is selected from beta-hydroxybutyrate (BHB) salts [claims 17, 46 and 49],  wherein  the THC component includes a THC compound having a BHB attached to the THC via ester bond [claim 45], wherein the one or additional cannabinoid compounds derived from cannabis plant [claim 41], wherein the ketone body component is in a dosage form about 0.5 to about 50 grams [claims 18, 48 and 50] and THC component is in a dosage form  that provides about 1 mg to 500 mg [claims 18, 48 and 50], the ketone body component raising blood ketone level in the mammal [claims 17 and 49], wherein the composition promotes euphoric effects in the mammal to a greater degree than a composition containing the same amount of THC but without s ketone body component [claim 20-21 and 46], maintaining or reducing the negative effects as compared to a composition containing the same amount of THC but without the ketone body component, wherein the negative side effects include one or more of increased appetite, disruption of short-term 
D’Agostino et al. teaches a composition, comprising: at least one medium chain fatty acid or ester thereof; and at Ieast one beta-hydroxybutyrate compound, wherein the beta- hydroxybutyrate compound is composed of a beta-hydroxybutyrate salt, beta- hydroxybutyrate precursor, or combination thereof [claim 1]. The composition of claim 1 , wherein the at least one beta-hydroxybutyrate compound comprises one or more of: a beta-hydroxybutyrate salt comprising sodium beta-hydroxybutyrate, arginine beta-hydroxybutyrate, potassium beta-hydroxybutyrate, calcium beta- hydroxybutyrate, magnesium beta-hydroxybutyrate, lithium beta- hydroxybutyrate, lysine beta-hydroxybutyrate, histidine beta-hydroxybutyrate, ornithine beta-
Robson et al. teaches that δ-9-tetrahydrocannabinol (THC) is responsible for the euphoric effects of cannabis [entire document, p.682, col. 2, para 1]. The acute effects associated with the cannabis ‘high’ include feelings of euphoria, relaxation, dream-like state, altered sensory perception, slowing of time, anxiety/paranoia and increased appetite [p.676, col 2, para. 1]. In clinical trials, intoxication scores have been low and euphoria reported by only 2.2% of patients [p.682, col.2, para. 2]. Tolerance has not occurred, and abrupt withdrawal from long-term use produced mild and transient disturbance of sleep, mood or appetite in a minority of subjects but no withdrawal syndrome [p.682, col.2, para. 2]. Cannabis also increases heart rate and may reduce or less commonly increase blood pressure [p.676, col 2, para. 1]. Cognitive impairment may also occur as manifested by loss of short-term memory and 
A person of ordinary skill in the art before the effective filing date would have found it prima facie obvious to develop a method for administering ketone bodies, for promoting euphoric effects or promoting ketosis in a mammal by administering acetoacetic acid or BHB salts and THC component because Stinchcomb et al. taught a composition for the treatment of inflammation and pain comprising of THC, cannabidiol, acetoacetate acid and pharmaceutical acceptable excipients and D’Agostino et al. taught a composition comprising medium chain fatty acid and BHB salts to induce ketosis. Motivation to combine the BHB salts of D’Agostino et al. into the composition of Stinchcomb et al. would have resulted from the fact that Stinchcomb et al. taught a composition that includes THC, cannabidiol and acetoacetate acid (a ketone body). The composition of Stinchcomb et al. provides motivation to include BHB salts since it discloses that acetoacetic acid can be incorporate in the composition comprising THC, and cannabidiol.
In regards to the limitation wherein a method for promoting euphoric effects or promoting ketosis as recited in claims 46 and 49. D’Agostino et al. taught a composition comprising medium chain fatty acid and BHB salts to induce ketosis and Robson et al. taught that δ-9-tetrahydrocannabinol (THC) is responsible for the euphoric effects of cannabis. Thus, the skilled artisan in the art would have understood that administration of THC and a ketone body (BHB salt) would have resulted in a method for promoting ketosis and euphoria since the prior art of D’Agostino et al. and Robson et al. establishes the effects of BHB salts and THC. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. MPEP § 2112.01 (II).
In regards to the limitation wherein the composition promotes euphoric effects in the mammal to a greater degree than a composition containing the same amount of THC but without s ketone body component, maintaining or reducing the negative effects as compared to et al. taught that δ-9-tetrahydrocannabinol (THC) is responsible for the euphoric effects of cannabis. Further, Robson et al. taught the acute effects associated with the cannabis ‘high’ include feelings of euphoria, relaxation, dream-like state, altered sensory perception, slowing of time, anxiety/paranoia and increased appetite. Cannabis also increases heart rate and may reduce or less commonly increase blood pressure. Cognitive impairment may also occur as manifested by loss of short-term memory and loosening of associations and the user can become lost in pleasant reverie/ fantasy. Thus, the skilled artisan in the art would have understood that administration of THC and a ketone body (BHB salt) would have resulted in a method for promoting ketosis, euphoria, changes in sleep, cognitive impairment, increases in heart rate since the prior art of D’Agostino et al. and Robson et al. establishes the effects of BHB salts and THC. Further, the skilled artisan would have expected the instantly claimed et al. in view of D’Agostino et al. administers a THC and ketone body. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. MPEP § 2112.01 (II).
In regards to wherein the ketone body component is administered separately from the THC component as recited in claim 32. D’Agostino et al. taught a composition comprising medium chain fatty acid and BHB salts to induce ketosis. D’Agostino et al. composition does not contain THC and provides motivation to administer the BHB salt separately. The skilled artisan would have had motivation to administer ketone body component separately because D’Agostino et al. taught administering BHB salt to induce ketosis. 
In regards to the limitations wherein further comprising one or more additions cannabinoid compounds derived from the cannabis plant as recited in claim 41. Stinchcomb et al. taught a composition for the treatment of inflammation and pain comprising of THC, cannabidiol, acetoacetate acid. In addition, Stinchcomb et al. taught that the compositions can include one or more cannabinoid agonist selected from a closed group of alternatives that include cannabinol and cannabidiol. The skilled artisan would have been motivated to include additional cannabinoid compounds derived from the cannabis plant because Stinchcomb et al. taught an embodiment wherein the cannabinoid can be selected from a group of closed alternatives that include cannabinol and cannabidiol which are components present in pure cannabis (cannabis extract). 
In regards to the limitations wherein the THC component includes a THC compound having a BHB attached to the THC via ester bond as recited in claim 4. Stinchcomb et al. taught a composition comprising of THC (cannabinoid agonist), cannabidiol, acetoacetic acid and pharmaceutically acceptable excipients. Stinchcomb et al. envisions a cannabinoids THC-like analogues. The skilled artisan would have been motivated to include a BHB-THC analog because Stinchcomb et al. taught that THC analogues are suitable to be include in the a gel-
In regards to the limitation wherein the ketone body component is in a dosage form about 0.5 to about 50 grams and THC component is in a dosage form that provides about 1 mg to 500 mg, a ratio of biologically available ketone bodies to biological available THC of at least 10:1, and wherein administering the ketone body component provides more than 2 grams of available ketone bodies to the mammal as recited in claims 18, 42-43, 48 and 50. Stinchcomb et al. taught amount of penetration enhancer (ketone body component) is present in a total amount by weight of about 0.1% to about 95%. Further, the cannabinoid-containing composition may be applied to the skin of a mammal for a time and in an amount to deliver about 5-250 mg/day, about 5 mg-100 mg/day, about 10 mg-50 mg, about 25-40 mg/day or about 36 mg/day of the cannabinoid to the mammal. The term “therapeutically effective amount” or “therapeutically and/or prophylactically effective amount” as used herein refers to an amount of compound or agent that is sufficient to elicit the required or desired therapeutic and/or prophylactic response, as the particular treatment context may require. The skilled artisan would have been motivated to administer the amount instantly claimed since Stinchcomb et al. taught an amount range of ketone body and THC that is effective in treating inflammation and pain.  Thus, the skilled artisan would have been motivated to adjust and optimize to the amounts instantly claimed since Stinchcomb et al. taught a range of ketone body and THC that is effective at treating inflammation in a mammal subject. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art
before effective filing date of the invention was made to modify the teachings of Stinchcomb et al. in view of D’Agostino et al. and Robson et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before effective filing date of the invention was made.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stinchcomb et al. (US2012/0202891 A1) in view of D’Agostino et al. (WO2014153416A1) and Robson et al. (Expert Opin. Drug Saf. (2011), vol. 10, pp.675-685) as applied to claim 17 above, and further in view of Babul et al. (WO2008021394 A2).
Stinchcomb et al. in view of D’Agostino et al. and Robson et al. are relied for the reasons set forth above.
Stinchcomb et al. in view of D’Agostino et al. and Robson et al.  do not explicitly teach wherein the composition is provided in solid or powder form [claim 38]. 
Babul et al. pharmaceutical compositions of cannabinoid agonists and the use thereof for preventing or minimizing the risk of cannabinoid agonist abuse and/or cannabinoid agonist toxicity from either intentional or unintentional tampering [entire document]. Cannabinoid agonists are known or readily determined by individuals who practice the art [00176]. Preferably, the cannabinoid agonist useful for the present invention may be selected from the group consisting of inhibitors of cannabinoid agonist metabolism (e.g., without limitation, URB602, an inhibitor of monoacylglycerol lipase which catalyzes 2-arachidonoylglycerol hydrolysis) THC, nabilone, dronabinol, cannabidiol, 9-THC propyl analog, cannabidiol, cannabidiol propyl analog, cannabinol, cannabichromene, cannabichromene propyl analog, cannabigerol, cannabinoid terpenoids, cannabinoid flavonoids, endocannabinoids, anandamide and 2- arachidonoylglycerol, THC-like ABC tricyclic cannabinoid analogues, exemplified by 
A person of ordinary skill in the art before the effective filing day would have found it prima facie obvious to formulate a composition comprising ketone body component (acetoacetic acid or beta-hydroxybutyrate), THC and pharmaceutically acceptable carrier in a solid form because Babul et al. taught a composition comprising beta-hydroxybutyrate, THC and pharmaceutical acceptable excipients in a capsule, tablet and transmucosal films. Motivation to combine Stinchcomb et al. with Babul et al. would have risen form the fact that both composition contains the same components ketone body, THC and pharmaceutical acceptable excipients. Further, it is well known in the pharmaceutical art to be able to formulate a composition to deliver via several routes because it can be used for patients of different ages and depending on the severity of a condition. 
It would, therefore, have been prima facie obvious to a person of ordinary skill in the art
before effective filing date of the invention was made to modify the teachings of Stinchcomb et al. in view of D’Agostino et al., Robson et al. and Babul et al. with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before effective filing date of the invention was made.
Conclusion 
Rejection of claims 17-18, 20-21, 24, and 26-50 is proper. 
No claims are allowed.                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/
 Primary Examiner, Art Unit 1627